Citation Nr: 1412527	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine prior to June 6, 2008.  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine from June 6, 2008.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had various periods of active service with the Texas Army National Guard between June 1983 and September 1992, to include active duty for training from November 1983 to February 1984.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (the RO) which granted the appellant's claim for service connection for degenerative disc disease of the lumbar spine; a 10 percent disability rating was assigned, effective February 8, 2006.  The Veteran expressed disagreement with the assigned disability rating and initiated the current appeal.  Although the RO subsequently increased the assigned disability rating, the claimant has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the Houston RO in May 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In July 2010, the Board took jurisdiction of the TDIU claim pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded all claims for further development.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An April 2012 inquiry to the Social Security Administration reflects that the agency denied the Veteran's claim for Social Security disability benefits.  Though his claim was denied, VA must appropriate efforts to obtain all available records from the Social Security Administration pertaining to that decision.

In light of the fact that the claims are being remanded to obtain Social Security Administration records, the AMC should obtain any additional records from the VA facility in Corpus Christi, Texas, since October 2011 and, given the passage of time since the VA examination in September 2010, the AMC should afford the Veteran another examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment records pertaining to his lumbar spine disability and any other treatment records pertaining to his TDIU claim and obtain any identified records.  Regardless of the appellant's response, obtain his treatment records (include physical therapy treatment records) for the VA facility in Corpus Christi, Texas since October 2011.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Obtain all records from the Social Security Administration (SSA) pertaining to the Veteran's claim for Social Security disability benefits.  All efforts to obtain SSA records should be fully documented, and SSA must provide a negative response if records are not available.

3.  Thereafter, the Veteran should be scheduled for an examination to determine the nature and extent of his low back disability and whether he is unemployable due to the low back disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including range of motion testing, should be conducted.  All pertinent low back pathology which is found on examination should be noted in the evaluation report.

In addition, the examiner should discuss any limitation of motion or (favorable or unfavorable) ankylosis of the thoracolumbar spine as well as any unfavorable ankylosis of the entire spine found to be associated with the service-connected disability.  Also, the examiner should discuss any neurological deficits found to be associated with the service-connected disorder.

Further, the examiner should discuss whether the Veteran's low back exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses any of his repeatedly over a period of time.

The examiner should provide an opinion as to whether it at least as likely as not (probability of 50 percent or greater) that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected degenerative disc disease of the lumbar spine.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  If any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to that issue or issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


